Citation Nr: 0914275	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  03-19 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disabilities associated with 
surgical treatment of the fourth right toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran served on active duty from August 1949 to March 
1950.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) "Tiger Team" in 
Cleveland, Ohio.  Thereafter, the claims file was returned to 
the Veteran's local Regional Office (RO) in Waco, Texas.  
This case was previously before the Board in October 2005, 
and was remanded for additional development and 
readjudication.  

In an October 2006 decision, the Board denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for additional 
disabilities associated with surgical treatment of the fourth 
right toe.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a September 2008 Memorandum Decision, the Court vacated 
the Board's decision and remanded the case to the Board for 
further proceedings and readjudication consistent with the 
Court's decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that the RO erred by failing to grant 
benefits pursuant to 38 U.S.C.A. § 1151 for additional 
disability, which she maintains resulted from VA surgery 
performed in September 1983.  

The claim for 1151 compensation was previously remanded by 
the Board in October 2005 for VA examination.  The Appeals 
Management Center (AMC) directed requests for VA examinations 
in October and December 2005, and in January 2006.  Letters 
from the AMC to the Veteran, also those same months, informed 
her that failure to report to an exam, without good cause, 
would result in a decision on her claim based on evidence of 
record.  However she failed to report for any of them.  

The record also documents that additional VA examinations 
were scheduled in January and February 2006.  A Report of 
Contact from March 2006 shows that the AMC called the Veteran 
in regard to her failure to report for VA examination.  She 
responded that she had undergone two surgeries and was in no 
condition to be examined again.  She has not provided any 
documentation of the surgeries and, furthermore, the March 
2006 report of contact indicated that she wanted a decision 
on her claim with the evidence already of record.  The RO 
subsequently issued a supplemental statement of the case 
denying the claim in March 2006.

In an August 2006 communication, the Veteran's representative 
argued that the Veteran may have legitimate mitigating 
circumstances and should be given another chance.  Despite 
her repeated failure to report for examination, the Board 
will accept this explanation and provide another opportunity 
for VA examination.  38 C.F.R. § 3.655.  Although the VA is 
required by statute and case law to assist appellants in the 
development of claims, the duty to assist is not always a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Clearly, therefore, it is incumbent upon the Veteran 
to cooperate in any way that will facilitate the RO's efforts 
in developing her claim.  In this case, the consequence of 
the Veteran's unwillingness to report for VA examination is 
that the claim will be decided based on the evidence of 
record.

Section 1151 provides that benefits may be paid for 
disability or death caused by hospital care, medical, or 
surgical treatment, or examination furnished the veteran 
under any law administered by the VA, when the proximate 
cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the hospital care, medical or surgical treatment, or 
examination; or the disability was due to an event not 
reasonably foreseeable.  Where a veteran suffers an injury or 
an aggravation of an injury resulting in additional 
disability by reason of VA hospital, medical or surgical 
treatment, which is deficient to standards set out by law, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  38 U.S.C.A.§ 1151 (West 
2002).

In the instant case, the Veteran asserts that she has 
swelling and pain in her right foot as a result of surgery 
that VA performed in September 1983.  In this regard, medical 
records show that at that time she underwent an extensor 
tenotomy 4th toe right foot.  Recent evidence includes an 
April 1999 VA medical record containing the Veteran's report 
of persistent swelling in her right foot, as well as a 
problem with her 4th toe dropping down and a bunion on her 
little toe.  The evidence also includes VA outpatient records 
in May 2001 noting edema, bunion right foot, small toe 
contracted and deviated to the medial.

In view of the 1983 surgical procedure and the Veteran's 
present foot complaints, the claim must be remanded to obtain 
an opinion as to whether the extensor tenotomy 4th toe right 
foot performed in 1983 caused any additional disability of 
the right foot.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c).  The VA examiner should review the claims file and 
provide a medical opinion speaking to the care that the 
Veteran received at the VA Medical Center in September 1983, 
with particular attention to any contentions of VA 
negligence.  

Also, a May 2001 VA outpatient record indicates that the 
Veteran was to have a podiatry consult for the right foot 
bunion and contracted right small toe, but there are no 
podiatry clinic records on file.  Accordingly, a request 
should be made for all outstanding VA treatment records from 
May 2001 to present, to specifically include all records from 
the podiatry clinic.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  If necessary, issue to the Veteran 
additional VCAA notice with regard to her 
claim, such as providing her with updated 
notice of what evidence has been received 
and not received by VA, as well as who 
has the duty to request evidence, and 
what development must be undertaken by VA 
in accordance with applicable case law.  
See generally Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5100, 5103, 5103A; 38 C.F.R. 
§ 3.159.  

2.  Ask the Veteran to provide any 
medical records, not already in the 
claims file, pertaining to treatment or 
evaluation of her right fourth toe, to 
provide the identifying information and 
any necessary authorization to enable the 
AMC/RO to obtain such evidence on her 
behalf.  These records should include 
(but are not limited to) all outstanding 
treatment records from the VA podiatry 
clinic since May 2001.  Document any 
attempts to obtain such records.  If the 
AMC/RO is unable to obtain any pertinent 
evidence identified by the Veteran, so 
inform her and request that she obtain 
and submit it.

3.  The RO/AMC should schedule the 
Veteran for a VA examination by an 
appropriate specialist to determine 
whether she has an additional disability 
as a result of her extensor tenotomy 4th 
toe right foot in September 1983.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder, and all VA records related 
to the September 1983 surgery, including, 
but not limited to: consultation reports, 
progress notes, operative reports, 
nursing notes, laboratory reports and any 
follow-up reports must be made available 
to the examiner for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiner.   

After a complete examination and review 
of the file, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (i.e., 50 percent or 
greater probability) that the Veteran has 
additional disability as the result of 

(a) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of VA in furnishing hospital 
care, medical or surgical treatment, 
or examination in association with 
the September 1983 surgery; or due 
to

(b) an event not reasonably 
foreseeable.  

In reaching his/her opinion, the examiner 
should comment as to whether, in 
performing the September 1983 surgery, 
the VA physician failed to exercise the 
degree of care that would be expected of 
a reasonable health care provider.  

(The examining physician is advised that 
the question of negligence is at issue.  
The examiner should identify the 
information on which s/he based the 
opinions.  If a medically justified 
opinion is impossible to formulate, the 
physician should so indicate.)

4.  The Veteran must be properly informed 
of her scheduled VA examination, and she 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
she does not report for the examination, 
the claims folder should include clear 
documentation of her failure to report.  
It should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO/AMC should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
If the benefit sought on appeal remains 
denied, the RO/AMC must furnish the 
Veteran and her representative an SSOC 
and allow them a reasonable period of 
time to respond.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including VCAA and any other legal 
precedent. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

